Citation Nr: 0736992	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-06 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran is entitled to receive VA benefits based upon 
honorable service between July 14, 1978 and March 7, 1991.  
The veteran's service from March 8, 1991 to May 24, 1993 was 
under other than honorable conditions and he is not entitled 
to VA benefits based upon this period of service. 

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision in which the RO, 
in pertinent part, denied entitlement to a TDIU.

In June 2007, the appellant testified during a hearing before 
the undersigned acting Veterans Law Judge at the RO; a copy 
of the transcript is of record.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that additional evidence that is 
pertinent to the veteran's claim (VA treatment records dated 
from December 2003 to October 2005) was associated with the 
record after the RO issued the most recent supplemental 
statement of the case (SSOC) in August 2005.  This evidence 
must be considered by the agency of original jurisdiction for 
review and preparation of an SSOC unless this procedural 
right is waived.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing. See 38 C.F.R. § 
20.1304(c) (2007).  In this appeal, the RO has not considered 
the additionally-submitted, evidence, and the veteran has not 
waived his right to preliminary review by the RO.  Hence, a 
remand for RO consideration of the additional evidence, in 
the first instance, is warranted. 

The veteran seeks entitlement to a TDIU primarily on the 
basis that his service-connected lumbar spine disability 
renders him unable to maintain or retain employment.  The 
veteran is service connected for: status post 
hemilaminectomy, L4-L5 herniated disc, rated as 60 percent 
disabling; and residuals of fractured third and fourth 
metacarpals of the right hand, fracture of the eight and 
ninth ribs, and a nasal fracture, each rated as 
noncompensable; for a combined 60 percent disability rating.

At the June 2007 Board hearing, the veteran asserted that his 
service-connected disabilities have worsened since the most 
recent VA examination performed in August 2003.  He also 
stated that there is an opinion from VA mental health 
practitioners in the claims file, stating that his condition 
prevents him from obtaining or maintaining gainful 
employment.  The Board acknowledges that, in a January 2005 
statement, a VA psychiatrist and a VA psychologist indicated 
that the veteran has severe, recurrent major depressive 
disorder with psychotic features and that his condition 
prevents him from obtaining or maintaining gainful 
employment.  The veteran is not, however, service connected 
for a psychiatric disability.  

Even though the veteran's lumbar spine disability is rated 60 
percent disabling, he does not meet the schedular 
requirements for a TDIU.  To warrant a TDIU on a schedular 
basis, he needs a combined service-connected disability 
rating of 70 percent and must also show that he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities alone, or 
together, to be entitled to a TDIU.  38 C.F.R. § 4.16(a) 
(2007).  Given that worsening of some, or all, of the 
disabilities for which the veteran is currently service 
connected could render him unemployable and could result in 
eligibility for a TDIU, the Board finds that the veteran 
should be afforded another VA examination to address the 
severity and impact of the veteran's service-connected 
disabilities on his employability.  

As noted earlier the record includes VA treatment records 
from the Atlanta, Georgia VA Medical Center (VAMC).  At his 
Board hearing, the veteran indicated that he continues to 
receive treatment at the Atlanta VAMC and previously had back 
surgery performed at the Augusta, Georgia VAMC.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  38 C.R.F. § 3.159 (2007); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Prior to appellate adjudication of the merits, all 
outstanding non-VA and VA treatment records should be 
obtained and the veteran should be afforded an additional VA 
examination to determine the current severity of his service-
connected disabilities and whether his service-connected 
disabilities, either alone or together, preclude him from 
obtaining and maintaining employment.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  In addition to the actions 
requested above, the RO should also undertake any other 
development (for example, obtaining information from former 
employers) and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain outstanding 
treatment records for the veteran from 
the Atlanta and Augusta, Georgia VAMCs 
from April 2002 to the present.  All 
records obtained must be associated with 
the claims file.

2.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him since April 2002 for his 
service-connected disabilities.  The aid 
of the veteran in securing these records, 
including any necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After the above development has been 
completed, the veteran should be afforded 
an appropriate VA examination to 
determine the current severity of his 
service-connected disabilities -- status 
post hemilaminectomy, L4-L5 herniated 
disc, and residuals of fractured third 
and fourth metacarpals of the right hand, 
fracture of the eight and ninth ribs, and 
a nasal fracture.  The examiner must 
review the claims file, including a 
complete copy of this REMAND, and 
acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner must state an 
opinion as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (50 probability 
or more) that the veteran's service-
connected disabilities alone, or 
together, render him unable to secure or 
follow a substantially gainful 
occupation.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence (to include review of all 
evidence received after the August 2005 
SSOC) and legal authority.

5.  Should any action remain adverse to 
the veteran, both he and his 
representative must be furnished an SSOC 
and be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



